DETAILED ACTION
Notice to Applicant
 
1.               The following is a NON-FINAL office action upon examination of application number 17/225,761, filed on 04/08/2021. Claims 21-38 are pending in this application, and have been examined on the merits discussed below.

2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

3.	Application 17/225,761, filed 04/08/2021 is a continuation of application 14/673,939, filed 03/31/2015. In accordance with MPEP §609.02 A. 2, the Examiner has reviewed and considered the prior art cited in the Parent Application. Also in accordance with MPEP §609.02 A. 2, when filing a continuing application that claims benefit under 35 U.S.C. 120 to a parent application (other than an international application that designated the U.S.), it will not be necessary for the applicant to submit an information disclosure statement in the continuing application that lists the prior art cited by the examiner in the parent application unless the applicant desires the information to be printed on the patent issuing from the continuing application. When filing a continuing application that claims benefit under 35 U.S.C. 120 to an international application that designated the U.S. (see MPEP § 1895), it will be necessary for the applicant to submit an information disclosure statement complying with 37 CFR 1.97 and 1.98 in the continuing application listing the documents cited in the international search report and/or the international preliminary examination report of the international application if applicant wishes to ensure that the information is considered by the examiner in the continuing application. Finally, Applicants are reminded that the prosecution history of the Parent Application is relevant in this application. See e.g., Microsoft Corp. v. Multi-Tech Sys., Inc., 357 F.3d 1340, 1350, 69 USPQ2d 1815, 1823 (Fed. Cir. 2004) (holding that statements made in prosecution of one patent are relevant to the scope of all sibling patents). Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 

Information Disclosure Statement

4.	The information disclosure statement (IDS) filed on 04/08/2021 has been acknowledged. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections

5.	Claims 21, 34, and 38 are objected to because of the following informalities: typographical errors: 
Claim 21 recites “determining, for a later-read instance of the variable item identifier, that the set of computational calculation operations have been calculated corresponding to the later-read instance of the variable item identifier.” Claim 21 should recite “determining, for a later-read instance of the variable item identifier, that the set of computational calculation operations has been calculated corresponding to the later-read instance of the variable item identifier”. Appropriate correction is required.
Claim 34 recites “The method of claim 33, wherein scrap value is directly proportional to a percent content by mass of one or more of aluminum, copper, silver, gold, nickel, palladium, platinum, rhodium...” Claim 34 should recite “The method of claim 33, wherein the scrap value is directly proportional to a percent content by mass of one or more of aluminum, copper, silver, gold, nickel, palladium, platinum, rhodium…” Appropriate correction is required.
Claim 38 recites “wherein the current supply versus demand multiplier is a liner function...” Claim 38 should recite “wherein the current supply versus demand multiplier is a linear function.” Appropriate correction is required.

Claim Rejections - 35 USC § 112

6.	The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

7.	Claims 23-38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

8.	Claim 23 recites “multiplying the value of the counter variable corresponding to the variable item identifier by each of the calculation method results corresponding to the same variable item identifier value.” The limitation “the calculation method results” lacks antecedent basis because the claim does not introduce “calculation method results.” Appropriate correction is required.

9.	Claim 24 recites “wherein the variable item identifier is defined by the set of model number…” However, the limitation “the set of model number” lacks antecedent basis because the claims do not introduce “a set of model number”. Appropriate correction is required.

10.	Claim 25 recites “wherein the set of calculation methods comprise a current used value method, a current scrap value method, and a current as-is value method.” The limitation “the set of calculation methods” lacks antecedent basis. Appropriate correction is required.

11. 	Claim 26 recites “wherein the set of calculation methods comprise...” The limitation “the set of calculation methods” lacks antecedent basis. Appropriate correction is required.

12.	Claim 27 recites “wherein the results of the moving average method are discarded if the regression method results produce…” The limitation “the results of the moving average method” lacks antecedent basis. Appropriate correction is required.

13.	Claim 28 recites “wherein the set of calculation methods comprise...” The limitation “the set of calculation methods” lacks antecedent basis. Appropriate correction is required.

14.	Claim 29 recites “The method of 28, wherein the forecast used value method, forecast scrap value method, and forecast as-is value method comprise the operation of applying a regression method to the historical used sale price data, scrap sale price data, and as-is sale price data, each as a function of a date of sale.” While the limitation “applying a regression method to the historical used sale price data, scrap sale price data, and as-is sale price data, each as a function of a date of sale” is introduced in claim 26, neither claim 28 or claim 29 introduce an operation of applying a regression method to the historical used sale price data, scrap sale price data, and as-is sale price data, each as a function of a date of sale. Appropriate correction is required.

15. 	Claim 30 recites “The method of claim 29, wherein each of the forecast used value methods are calculated using data restricted to historical sales to a predetermined buyer.” However the limitation “the forecast value methods” lacks antecedent basis. While claim 28 introduces “a forecast used value method”, neither claims 28/29 nor 30 introduce “forecast value methods” (plural).  Appropriate correction is required.

16.	 Claim 31 recites “The method of claim 29, wherein forecast sale price is a function of a current supply versus demand multiplier where the multiplier.” The limitation “the multiplier” lacks antecedent basis. Claim 31 should recite “The method of claim 29, wherein forecast sale price is a function of a current supply versus demand multiplier where the demand multiplier.” Appropriate correction is required.

17.	Claim 32 recites “The method of claim 29, wherein the current supply versus demand multiplier is a linear function of the number open orders for an item divided by the quantity of the item available to fill orders.” The limitations “the number open orders” and “the quantity of” lack antecedent basis. Appropriate correction is required.

18.	Claim 33 recites “The method of claim 25, wherein a scrap sale price is one or more of the most recent scrap sale price, the most recent scrap sale price paid by a particular buyer, or a moving average of scrap sale prices.” The limitations “the most recent scrap sale price” and “the most recent scrap sale price paid by a particular buyer” lack antecedent basis. Appropriate correction is required.

19.	Claim 36 recites “retrieving premium data relating to each variable item identifier from the database; calculating a premium value for each variable item identifier...” The limitation “each variable identifier” lacks antecedent basis. Appropriate correction is required.

20.	Claim 37 recites “wherein the premium data relate to items that are deemed critical spares, items that are ranked in the top two hundred most searched items, the set of items that collectively account for 50% or more of total product search volume.” The limitation “the set of items” lacks antecedent basis. Appropriate correction is required.

21.	Claim 38 recites “wherein the predicted premium value is calculated according to a regression method, wherein the predicted premium value is a function of a current supply versus demand multiplier where the multiplier is greater than one when supply is less than demand, the multiplier is less than one when supply is greater than demand, and the multiplier is one when supply equals demand, and wherein the current supply versus demand multiplier is a liner function of the number open orders for an item divided by the quantity of the item available to fill orders.” The limitations “the multiplier,” “the number open orders,” and “the quantity of the item available” lack antecedent basis.  Appropriate correction is required.

22.	All claims dependent from above rejected claims are also rejected as indefinite due to dependency.

Claim Rejections - 35 USC § 101

23.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

24.	Claims 21-38 are rejected under 35 U.S.C. 101 because the claims are directed to an abstract idea without significantly more.

25.	Claims 21-38 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The eligibility analysis in support of these findings is provided below, in accordance with MPEP 2106.
With respect to Step 1 of the eligibility inquiry (as explained in MPEP 2106), it is first noted that the method (claims 21-38) is directed to at least one potentially eligible category of subject matter (i.e., process). Thus, Step 1 of the Subject Matter Eligibility test for claims 21-38 is satisfied.
With respect to Step 2A Prong One, it is next noted that the claims recite an abstract idea that falls under the “Mental Processes” and the “Mathematical Concepts” groups within the enumerated groupings of abstract ideas set forth in the 2019 PEG since the claims set forth steps that can be performed in the human mind (e.g., observation, evaluation, judgment, opinion) and mathematical concepts, relationships, formulas or equations, or calculations. With respect to independent claim 21, the limitations reciting the abstract idea are indicated in bold below:
receiving an inventory data file, the inventory data file including values comprising one or more of a model number, a common language equipment identification code, a stock-keeping unit number, and one or more of a revision number, a firmware version, and a service hours indication (The “receiving” step can be accomplished mentally such as via human observation and perhaps with the aid of pen and paper, and also describes insignificant pre-solution data gathering activity.);
selecting a combination of more than one inventory data file values corresponding to an inventory item (This step can be performed by a human with the aid of pen and paper, and is therefore a mental step.); 
equating the combination of more than one inventory data file values to a variable item identifier of the inventory item (This step can be performed by a human with the aid of pen and paper, and is therefore a mental step.);
determining that a set of computational calculation operations has not been calculated corresponding to the variable item identifier (This step encompasses mental processes since the determining may be accomplished by human judgment or evaluation.);
calculating the set of computational calculation operations corresponding to the variable item identifier (This step involves mental processes and mathematical processes.);
by executing operations including: outputting to a database, the variable item identifier for query against the database (This step can be performed by a human with the aid of pen and paper, and is therefore a mental step.); 
receiving from the database, associated data corresponding to said variable item identifier (The “receiving” step can be accomplished mentally such as via human observation and perhaps with the aid of pen and paper, and also describes insignificant extra-solution activity.);
applying a predetermined set of calculation methods to the associated data corresponding to said variable item identifier (This step is performable as mathematical relationships, formulas, equations, and/or calculations, as well as via mental processes that can be performed by a human with the aid of pen and paper.); and
storing results of the predetermined set of calculation methods as the set of computational calculation operations corresponding to the variable item identifier (This step can be performed by a human with the aid of pen and paper, and is therefore a mental step, and also describes insignificant extra-solution activity.); and 
determining, for a later-read instance of the variable item identifier, that the set of computational calculation operations have been calculated corresponding to the later-read instance of the variable item identifier (This step encompasses mental processes since the determining may be accomplished by human judgment or evaluation.); and 
minimizing computational duration of the method by outputting the stored results of the set of computational calculation operations without executing the operation of calculating the set of computational calculation operations (The “outputting” may be considered insignificant extra-solution activity, which is not indicative of a practical application, as noted in MPEP 2106.05(g), is not enough to add significantly more since it is well-understood and conventional activity, as noted in MPEP 2106.05(d).).
Because the above-noted limitations recite steps falling within the Mental Processes, and Mathematical Concepts abstract idea groupings of the 2019 PEG, they have been determined to recite at least one abstract idea when evaluated under Step 2A Prong One of the eligibility inquiry.  
Therefore, because the limitations above set forth activities falling within the “Mental Processes”, and “Mathematical Concepts” abstract idea groupings described in the 2019 PEG, the additional elements recited in the claims are further evaluated, individually and in combination, under Step 2A Prong Two and Step 2B below. 
With respect to Step 2A Prong Two, the judicial exception is not integrated into a practical application. The additional elements are: a computing device, memory, an associated processor, and a database (claim 1). These additional elements have been evaluated, but fail to integrate the abstract idea into a practical application because they amount to using generic computing elements or computer-executable instructions (software) to perform the abstract idea, similar to adding the words “apply it” (or an equivalent), and merely serve to link the use of the judicial exception to a particular technological environment. See MPEP 2106.05(f) and 2106.05(h). Even if the “receiving” steps are evaluated as an additional element, this step amounts at most to insignificant extra-solution data gathering activity, which is not indicative of a practical application, as noted in MPEP 2106.05(g). The steps to store/output data, although part of the abstract idea itself, also encompass insignificant extra-solution data gathering or output activity, which is not indicative of a practical application. See MPEP 2106.05(g). In addition, these limitations fail to provide an improvement to the functioning of a computer or to any other technology or technical field, fail to apply the exception with a particular machine, fail to apply the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, fail to effect a transformation of a particular article to a different state or thing, and fail to apply/use the abstract idea in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
Accordingly, because the Step 2A Prong One and Prong Two analysis resulted in the conclusion that the claims are directed to an abstract idea, additional analysis under Step 2B of the eligibility inquiry must be conducted in order to determine whether any claim element or combination of elements amount to significantly more than the judicial exception.
With respect to Step 2B of the eligibility inquiry, it has been determined that the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional elements are: a computing device, memory, an associated processor, and a database (claim 1). These elements have been considered individually and in combination, but fail to add significantly more to the claims because they amount to using generic computing elements or instructions (software) to perform the abstract idea, similar to adding the words “apply it” (or an equivalent), and merely serve to link the use of the judicial exception to a particular technological environment and does not amount to significantly more than the abstract idea itself. 
With respect to the “receiving” step, it is noted that receiving/transmitting data has been recognized as well-understood, routine, and conventional, and thus insufficient to add significantly more to the abstract idea. See MPEP 2106.05(d). Similarly, with respect to the storing and output steps, when evaluated under Step 2A Prong Two and Step 2B, amounts to insignificant extra-solution output activity, which does not amount to a practical application (MPEP 2106.05(g)), nor add significantly more because such activity has been recognized as well-understood, routine, and conventional and thus insufficient to add significantly more to the abstract idea. See MPEP 2106.05(d). “The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity: i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); and iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93.”
In addition, when taken as an ordered combination, the ordered combination adds nothing that is not already present as when the elements are taken individually. There is no indication that the combination of elements integrate the abstract idea into a practical application. Their collective functions merely provide generic computer implementation. Therefore, when viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a practical application of the abstract idea or that, as an ordered combination, amount to significantly more than the abstract idea itself.
	Dependent claims 22-38 recite the same abstract idea as recited in the independent claims, and when evaluated under Step 2A Prong One are found to merely recite details that serve to narrow the same abstract idea recited in the independent claims accompanied by the same generic computing elements or software as those addressed above in the discussion of the independent claims, which is not sufficient to amount to a practical application or add significantly more, or other additional elements that fail to amount to a practical application or add significantly more, as noted above. In particular, dependent claims 22-38 recite “further comprising receiving an indication of increased system search interest relating to the variable item identifier, wherein said applying of the predetermined set of calculation methods to the associated data includes applying a premium multiplier”, “incrementing a counter variable corresponding to the variable item identifier after executing the operation of applying; repeating each of the operations of applying and incrementing on a next inventory item; and multiplying the value of the counter variable corresponding to the variable item identifier by each of the calculation method results corresponding to the same variable item identifier value”, “wherein the variable item identifier is defined by the set of model number, revision number, firmware version number, and service hours”, “wherein the set of calculation methods comprise a current used value method, a current scrap value method, and a current as-is value method”, “wherein the set of calculation methods comprise: applying a moving average method to historical used sale price data, scrap sale price data, and as-is sale price data; and applying a regression method to the historical used sale price data, scrap sale price data, and as-is sale price data, each as a function of a date of sale”, “wherein the results of the moving average method are discarded if the regression method results produce an equation having an R-squared value of at least 90%”, “wherein the set of calculation methods comprise a forecast used value method, a forecast scrap value method, and a forecast as-is value method”, “wherein the forecast used value method, forecast scrap value method, and forecast as-is value method comprise the operation of applying a regression method to the historical used sale price data, scrap sale price data, and as-is sale price data, each as a function of a date of sale”, “wherein each of the forecast used value methods are calculated using data restricted to historical sales to a predetermined buyer”, “wherein forecast sale price is a function of a current supply versus demand multiplier where the multiplier is greater than one when supply is less than demand, the multiplier is less than one when supply is greater than demand, and the multiplier is one when supply equals demand”, “wherein the current supply versus demand multiplier is a linear function of the number open orders for an item divided by the quantity of the item available to fill orders”, “wherein a scrap sale price is one or more of the most recent scrap sale price, the most recent scrap sale price paid by a particular buyer, or a moving average of scrap sale prices”, “wherein scrap value is directly proportional to a percent content by mass of one or more of aluminum, copper, silver, gold, nickel, palladium, platinum, rhodium, iridium, ruthenium, osmium, rhenium, scandium, yttrium, lanthanum, cerium, praseodymium, neodymium, samarium, europium, gadolinium, terbium, dysprosium, holmium, erbium, thulium, ytterbium, lutetium, actinium, thorium, protactinium, uranium, neptunium, plutonium, americium, curium, berkelium, californium, einsteinium, fermium, mendelevium, nobelium, or lawrencium”, “wherein the scrap value is directly proportional to the market value of one or more of aluminum, copper, silver, gold, nickel, palladium, platinum, rhodium, iridium, ruthenium, osmium, rhenium, scandium, yttrium, lanthanum, cerium, praseodymium, neodymium, samarium, europium, gadolinium, terbium, dysprosium, holmium, erbium, thulium, ytterbium, lutetium, actinium, thorium, protactinium, uranium, neptunium, plutonium, americium, curium, berkelium, californium, einsteinium, fermium, mendelevium, nobelium, or lawrencium” “further comprising the operations of: retrieving premium data relating to each variable item identifier; calculating a premium value for each variable item identifier; and calculating a premium transaction value using the premium value”, “wherein the premium data relate to items that are deemed critical spares, items that are ranked in the top two hundred most searched items, the set of items that collectively account for 50% or more of total product search volume”, “wherein the premium value is one or more of a historical premium value of any party, a historical premium value of a particular party, a predicted premium value according to an extrapolation of historical transactions, or one or more offers relating to the premium value, wherein the predicted premium value is calculated according to a regression method, wherein the predicted premium value is a function of a current supply versus demand multiplier where the multiplier is greater than one when supply is less than demand, the multiplier is less than one when supply is greater than demand, and the multiplier is one when supply equals demand, and wherein the current supply versus demand multiplier is a liner function of the number open orders for an item divided by the quantity of the item available to fill orders”, however these limitations these steps can be accomplished mentally such as by human evaluation or judgment, and also can be performed via mathematical calculations. Accordingly, these steps are part of the same abstract idea(s) set forth in the independent claims. The dependent claims recite additional elements of: the database (claim 36). However, when evaluated under Step 2A Prong Two and Step 2B, this additional element does not amount to a practical application or significantly more since it merely requires generic computing devices (or computer-implemented instructions/code) which as noted in the discussion of the independent claims above is not enough to render the claims as eligible. 
 The ordered combination of elements in the dependent claims (including the limitations inherited from the parent claim(s)) add nothing that is not already present as when the elements are taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide generic computer implementation. Accordingly, the subject matter encompassed by the dependent claims fails to amount to a practical application or significantly more than the abstract idea itself.
For more information, see MPEP 2106. 

Allowable over the prior art

20.	Claims 21-38 are allowable over the prior art of record. The state of the art is reflected via the prior art of record summarized in the Conclusion below. Although receiving an inventory data file is known in the art (e.g., Heard, Pub. No.: US 2006/0287903 A1 at paragraphs 0029, 0041, 0042), the prior art of record does not teach selecting a combination of more than one inventory data file values corresponding to an inventory item; equating the combination of more than one inventory data file values to a variable item identifier of the inventory item; determining that a set of computational calculation operations has not been calculated corresponding to the variable item identifier; calculating the set of computational calculation operations corresponding to the variable item identifier by executing operations including: outputting to a database, the variable item identifier for query against the database; receiving from the database, associated data corresponding to said variable item identifier; applying a predetermined set of calculation methods to the associated data corresponding to said variable item identifier; and storing results of the predetermined set of calculation methods as the set of computational calculation operations corresponding to the variable item identifier; and determining, for a later-read instance of the variable item identifier, that the set of computational calculation operations have been calculated corresponding to the later-read instance of the variable item identifier; and minimizing computational duration of the method by outputting the stored results of the set of computational calculation operations without executing the operation of calculating the set of computational calculation operations, as recited in independent claim 21, thus rendering claims 21-38 as allowable over the prior art. Claims 21-38 are not allowable, however, because these claims are rejected under 35 USC §101, as set forth above, and claims 23-38 are rejected under 35 USC §112(b). Additionally, claims 21, 34, and 38 are objected to due to typographical errors, as set forth above.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
A.	Heard, Pub. No.: US 2006/0287903 A1 – describes an electronic management system having a database having information regarding equipment held by a plurality of separately-owned equipment using entities.
B.	 Postel et al., Patent No.: US 8,244,736 B2 – describes electronic systems and methods for coordinating supply and demand information.
C.	Rabenold et al., Patent No.: US 10,096,060 B2 – describes a method and system for gauging product interest.
D.	Basak et al., Patent No.: US 8,676,631 B1 – describes techniques for automated item pricing.
E.	Sullivan et al., Pub. No.: US 2011/0145056 A1 – describes methods and systems for managing a product lifecycle utilizing an online network management system.
F.	Leeds et al., Pub. No.: US 2002/0188537 A1 – describes management systems and methods for maximizing return on assets.
G.	Kunkel et al., Patent No.: US 5,666,524 – describes a parallel processing system for traversing a transactional database.
H.	Chamdani et al., Patent No.: US 9,424,315 B2 – describes a method of overlapping execution of tasks for a query in a dataflow fashion to reduce overall latency of the tasks.
I.	Bowles et al., Patent No.: US 7,881,965 B2 – describes a secondary market for valuing telecommunications devices. More specifically describes that a server obtains current market price for the phone from one of the service providers and stores, on a regular basis, market prices on the database.
J.	Malisuwan, Settapong, Noppadol Tiamnara, and Nattakit Suriyakrai. "A study of spectrum valuation methods in telecommunication services." International Journal of Trade, Economics and Finance 6.4 (2015): 241 – describes valuation methods in telecommunication services.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Darlene Garcia-Guerra whose telephone number is (571) 270-3339. The examiner can normally be reached on M-F 7:30a.m.-5:00p.m. EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian M. Epstein can be reached on 571- 270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Darlene Garcia-Guerra/
Examiner, Art Unit 3683